UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4617


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC NIXON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:04-cr-00131-CMC-12)


Submitted:    January 13, 2014             Decided:   January 21, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Robert F. Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric     Nixon       appeals     the       district       court’s          judgment

revoking his supervised release and imposing a twenty-four-month

prison term.        Nixon argues that the district court erred by

failing to suppress marijuana seized from his person on December

14, 2012, allegedly in violation of the Fourth Amendment, and

further    erred     in    finding      that      he    engaged       in     new       criminal

conduct,    namely    possession        of       marijuana         with    the     intent   to

distribute it.       We affirm.

            We     review    a     district        court’s         decision       to     revoke

supervised release for abuse of discretion.                           United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                           A district court

need only find a violation of a condition of supervised release

by   a   preponderance      of    the   evidence.             18   U.S.C.     § 3583(e)(3)

(2012); Johnson       v.    United      States,        529 U.S. 694,       700    (2000).

We review for clear error factual determinations underlying the

conclusion that a violation occurred.                        United States v. Miller,

557 F.3d 910, 914 (8th Cir. 2009); United States v. Whalen,

82 F.3d 528, 532 (1st Cir. 1996).

            After review of the record and the parties’ briefs, we

conclude that the district court did not abuse its discretion in

revoking Nixon’s supervised release.                         Nixon’s claim that the

marijuana seized during the December 14 stop should have been

suppressed fails because the exclusionary rule does not apply in

                                             2
federal       supervised        release          revocation        proceedings.

United States     v.    Armstrong,    187 F.3d 392,      393-95   (4th    Cir.

1999).    Further, a preponderance of the evidence supports the

court’s finding that Nixon violated the terms of his supervised

release by engaging in the criminal offense of possession with

intent to distribute marijuana while on release.                 S.C. Code Ann.

§ 44-53-370(a)(1) (Supp. 2013); State v. Goldsmith, 392 S.E.2d
787, 788 (S.C. 1990); Matthews v. State, 387 S.E.2d 258, 259

(S.C. 1990).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument     because     the    facts   and    legal

contentions     are    adequately    presented     in   the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3